EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas McKnight on 25 March 2021.

The application has been amended as follows: 

Claim 12 amended as follows: please replace claim 12 with:
--The radiation grill unit according to claim 1, further comprising: a separate housing configured to host the radiation unit housing within the separate housing, wherein the separate housing comprises a housing opening at a bottom thereof for influx of air. --









Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or suggest a radiation grill unit for grilling food wherein the unit comprises, amongst other limitations, (Claim 1): two radiation units configured to provide IR radiation in a direction of the food support unit, wherein each unit comprises a reflector that comprises an upper part having a parabolic shape with an upper part edge and a lower part with a lower part edge, wherein the lower part includes at least one lower part surface selected from the group consisting of (a) only one lower part surface, (b) two lower part surfaces, and (c) three lower part surfaces, wherein each face-lower part surface includes a flat shape, further wherein the face lower part surface at the lower part edge of the lower part of the reflector forms a tangent angle y with a horizontal line that is in a range selected from the group consisting of 10-45°, 10-40°, and 15-35°; and a radiation unit housing with a radiation unit housing cavity configured to host the two radiation units opposite each other at opposite sides of the radiation unit housing cavity, wherein the lower part edge of the reflector of each radiation unit is spaced closer, horizontally, to a center point of the radiation unit housing cavity than the upper part edge of the respective reflector, wherein the radiation unit housing further comprises two convection channels, each convection channel formed between the reflector of each radiation unit and an inner surface of the radiation unit housing, wherein the radiation unit housing further comprises a lower opening below the lower part edge of the reflector of each radiation unit and an upper opening above the upper part edge of each reflector to define a lower end and an upper end, respectively, of each convection channel and wherein free convection of air is facilitated, from below the lower part edge to above the upper part edge of the reflectors along the reflector of the 
The closest prior art is considered to be Han et al. EP 1444942, which discloses a radiation grilling unit, but differs in that Han fails to teach or suggest a grilling unit comprising the limitations stated above. The heat reflecting unit (reflectors) of Han is positioned in the lower portion of the unit and is constructed in a W-shape to reflect heat and collect oil [0022, 0027-30] and to modify this teaching to replace the reflectors with the reflectors of the claimed invention would destroy the basic operation of Han. Thus, thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 26 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US applications 16/295,124, 15/024,059, 16/295,053, and 15/024,576 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792